Appeal from a judgment of the County Court of Clinton County (Lewis, J.), rendered July 26, 1991, convicting defendant upon his plea of *860guilty of the crime of attempted criminal possession of a weapon in the third degree.
In reviewing the record in this case, we find that there are no nonfrivolous issues which defendant can raise on this appeal. Defense counsel’s request for leave to withdraw should therefore be granted and the judgment of conviction should be affirmed.
Cardona, P. J., Mercure, White, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.